Citation Nr: 1210953	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-39 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for status post laminectomy L4-5 and L5-S1 with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to November 1993 and from May 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue remaining on appeal was previously before the Board in September 2010, when it was remanded for additional development.

An additional issue of entitlement to service connection for osteoarthritis of the left knee was also remanded by the Board in September 2010.  However, during the processing of the remand, a November 2011 RO rating decision granted entitlement to service connection for left knee osteoarthritis; the full grant of the benefit sought resolved that remanded issue and it is no longer in appellate status before the Board at this time.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board's September 2010 remand found that additional development was necessary to permit informed appellate review of the issue of entitlement to service connection for status post laminectomy L4-5 and L5-S1 with degenerative joint disease.  At this time, the Board finds that the development directed by the September 2010 Board remand has not been adequately completed.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  While the Veteran was afforded a VA examination in connection with the Board's September 2010 remand, the VA examination report and its addendum do not adequately address the questions raised by the Board's directives.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the Veteran had two separate periods of active duty service.  There is contemporaneous documentation of the Veteran experiencing potentially pertinent symptomatology of pain in his back during his first period of military service, including in October 1985 (back injury with severe muscle soreness).  There is no suggestion that the Veteran had a chronic back disability pre-existing this first period of service.  There is evidence indicating that the Veteran underwent surgical treatment involving his back after his first period of active duty service, but before his second period of active duty service.  There is also evidence of the Veteran experiencing back pain during his second period of active duty service.  The record raises the possibility that the Veteran's chronic back disability was first incurred during active duty service, and the record raises the alternative possibility that chronic back disability was aggravated during the Veteran's second period of active duty service.

The Board's September 2010 remand directed that that the Veteran be provided with a VA examination to address the pertinent etiological questions at issue with regard to the Veteran's claim of entitlement to service connection for a back disability.  An October 2010 VA examination report lists the examining physician as a Dr. Honkan, and indicates that the report's author was a Ms. Guillen.  The October 2010 VA examination report states, in pertinent part:

C-file review reviewed.  Veteran had lower low back pain in October of 1985 during his first activity at the service.  In my clinical experience and expertise veterans current mild facet arthritis bilateral and disc degenerative changes at L5-S1 are related to his service.

A September 2011 internal RO memorandum / deferred rating decision explains that the RO noted that the October 2010 VA examination report was not adequate to permit informed appellate review of this issue.  The September 2011 memorandum noted that the Veteran had in-service back complaints in October 1985 and a 2001 laminectomy eight years after discharge and prior to the second period of active duty service.  The September 2011 memorandum discussed the RO's concern that it was unclear whether the "VA examiner [is] opining that in-service pulled muscle (1985) led to laminectomy in 2001?"  The September 2011 memorandum further expressed concern that the October 2010 VA examination report had provided inadequate citation of "medical evidence and pertinent medical literature to support the opinion."  Finally, the September 2011 memorandum discusses the necessity of having the examiner "please specifically address whether any chronic back disability was permanently aggravated beyond its natural course by the Veteran's second period of active duty service," and emphasized the need to "[p]lease request that VA examiner address aggravation" and provide "[s]pecific reference to the c-file" and a "rationale" consistent with the Board's own remand instructions.

The resulting October 2011 addendum to the VA examination report lists a different examining physician than the original, a Dr. Guevarra, but lists the same author (Ms. Guillen).  The October 2011 addendum states, in pertinent part, that the claimed back disability "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The report's rationale discusses the Veteran's symptoms during his first period of service and notes his 2001 laminectomy.  The discussion notes that "[b]y the time he entered his 2nd period of active duty most of his low back pain was gone, but that "certain activity such high impact exercise and carrying heavy stuff on his back would give him low back pain which he did when he entered his second period of active duty in 2003."  The discussion acknowledges that the Veteran "went to see a doctor for this in 2003 and was put on profile and given pain medication and was followed for his low back pain while in service for 3-4 times."  The discussion then indicates that "[b]y the time he left service his low back pain is under control...."

The October 2011 addendum concludes that "it is clear that his pulled muscle sustained in Oct 1985 during his first period of active duty is less likely than not led to laminectomy in 2001."  This sentence is reasonably clear.  However, the next key sentence is not adequately clear: "Also he has no chronic low back problem from his first period of active duty that is less likely than not got permanently aggravated by his second period of active duty in May 2003."  To any extent this sentence was intended to provide an adequate medical conclusion concerning whether any chronic back disability was aggravated during the Veteran's second period of active duty service, the Board is unable to discern the meaning of the statement with sufficient confidence to rely upon the report for informed appellate review.  Furthermore, the section of the form used for the October 2011 addendum intended to permit the author to provide "Medical opinion for aggravation of a condition that existed prior to service," has been left entirely blank and provides no information at all.

The Board also observes that the October 2010 etiology opinion concerning whether the Veteran's back disability is related to symptoms during his first period of active duty service appears to be supportive of the Veteran's claim on that basis, whereas the October 2011 opinion weighs against the Veteran's claim on that basis.  For the purposes of weighing these two opinions against one another, it would be helpful to the Board to be able to better identify whether the two reports represent a single author revising an opinion or, rather, two competing medical opinions of two different medical professionals.  The matter is somewhat unclear to the Board at this time, as the October 2010 and October 2011 VA examination reports each list a different "Examining Physician," but they list the same "Author" who is not listed as the "Examining Physician" on either report.  Moreover, the October 2011 report contains no indication that the Veteran was re-examined after the prior report, so the role of the new "Examining Physician" in the preparation of the medical opinion is unclear.  To the Board's review of the documents, it appears possible that the two conflicting medical opinions are both the work of the single "Author" listed on both reports, or that each conflicting opinion reflects a view of the "Examining Physician" of each report representing a disagreement between two different medical experts.  It also may be possible that the opinion expressed in one of the two reports represents the conclusion of the "Author" while the other report's conflicting opinion represents the conclusion of the "Examining Physician" listed on that report.  The Board's ability to consider these conflicting pertinent medical opinions would be enhanced with a clearer indication as to who authored each of the opinions.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to determine and document the correct identity of the medical professional to whom the medical opinion in each of the pertinent VA examination reports (October 2010 and October 2011) is attributable.  The clams-file should contain documentation as to whether the conflicting medical opinions reflect the differing conclusions of the two different "Examining Physician[s]" listed on either report, or rather whether the single "Author" listed on both reports produced one or both of the conflicting medical opinions despite the different identified physicians.

2.  Following completion of the above, the claims-file should be forwarded to the appropriate medical professional responsible for the October 2011 VA examination report's medical analysis concerning the Veteran's back claim, if available, so that the expert may author an addendum to clarify and amend the information previously presented in the report.  If this examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination to ascertain the etiology of the claimed back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  (If the Veteran declines to attend any scheduled examination, a response to the questions below should nevertheless be obtained based upon the available information).  Any pertinent diagnoses should be clearly reported.  The examiner is asked to respond to the following:

a)  Please identify the nature of any current back disability diagnosed in this Veteran.

b) For each identified back disability diagnosed in responding to the above, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the back disability was manifested during military service, otherwise caused by the Veteran's service, or otherwise aggravated by the Veteran's military service.  In answering this question, please discuss any relevant service and post-service treatment records.  In particular, please address any service treatment records showing potentially pertinent in-service symptom complaints (such as in October 1985 and 2003).

If the examiner determines that no chronic back disability was present or caused during the Veteran's first period of active duty service, the examiner is asked to please specifically discuss and explain whether any chronic back disability was permanently aggravated beyond its natural course by the Veteran's second period of active duty service.   (The Board notes that the October 2010 VA examination report does not address this question, and the October 2011 statement contains no clear answer to this question and leaves blank the pertinent section for addressing such aggravation.)  If the answer to this question is no, please state the level of confidence in the determination (i.e., is it clear and unmistakable that the back disability was not permanently aggravated during the Veteran's military service, beyond the natural course of progression of the disease?).

A detailed rationale for all opinions expressed should be provided.

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  After completion of the above and any other development which the RO may deem necessary, the RO should review the claims file and undertake a merits analysis to determine if the Veteran's claim can be granted.  If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


